UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended March 31, 2010 Commission File No. 0-9115 MATTHEWS INTERNATIONAL CORPORATION (Exact Name of registrant as specified in its charter) PENNSYLVANIA 25-0644320 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) TWO NORTHSHORE CENTER, PITTSBURGH, PA 15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (412) 442-8200 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit an post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of April 30, 2010, shares of common stock outstanding were: Class A Common Stock 30,209,257 shares PART I - FINANCIAL INFORMATION MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollar amounts in thousands, except per share data) March 31, 2010 September 30, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments 62 Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Investments Property, plant and equipment: Cost Less accumulated depreciation ) ) Deferred income taxes Other assets Goodwill Other intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Long-term debt, current maturities $ $ Accounts payable Accrued compensation Accrued income taxes Other current liabilities Total current liabilities Long-term debt Accrued pension Postretirement benefits Deferred income taxes Environmental reserve Other liabilities and deferred revenue Total liabilities Arrangement with noncontrolling interest SHAREHOLDERS’ EQUITY Shareholders' equity-Matthews: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total shareholders’ equity-Matthews Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (Dollar amounts in thousands, except per share data) Three Months Ended Six Months Ended March 31, March 31, Sales $ Cost of sales ) Gross profit Selling and administrative expenses ) Operating profit Investment income (loss) ) ) Interest expense ) Other income (deductions), net ) ) 3 Income before income taxes Income taxes ) Net income Less: net income attributable tononcontrolling interests ) Net income attributable to Matthews’shareholders $ Earnings per share attributable to Matthews' shareholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY For the Six Months Ended March 31, 2010 and 2009 (Dollar amounts in thousands, except per share data) Shareholders’ Equity – Matthews Accumulated Other Additional Comprehensive Non- Common Paid-in Retained Income (Loss) Treasury controlling Stock Capital Earnings (net of tax) Stock interests Total Balance, September 30, 2009 $ ) $ ) $ $ Net income - Minimum pension liability - Translation adjustment - - - ) - ) Fair value of derivatives - Total comprehensive income Stock-based compensation - Treasury stock transactions: Purchase of 272,125 shares - ) - ) Issuance of30,790 shares under stock plans - ) - - - Dividends, $.14 per share - - ) - - - ) Distributions to noncontrolling interests ) ) Balance, March 31, 2010 $ ) $ ) $ $ Shareholders’ Equity - Matthews Accumulated Other Additional Comprehensive Non- Common Paid-in Retained Income (Loss) Treasury controlling Stock Capital Earnings (net of tax) Stock interests Total Balance, September 30, 2008 $ ) $ ) $ $ Net income - 77 Minimum pension liability - - - Translation adjustment - ) - ) ) Fair value of derivatives - ) - - ) Total comprehensive income 1,616 Stock-based compensation - Pension liability adjustment - - ) - - - ) Arrangement with noncontrolling interest - - ) - - - ) Treasury stock transactions: Purchase of 615,266 shares - ) - ) Issuance of59,611 sharesunder stock plans - ) - - - 1,376 Dividends, $.13 per share - - ) - - - ) Distributions to noncontrolling interests ) ) Balance, March 31, 2009 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Dollar amounts in thousands, except per share data) Six Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (Gain) loss on investments ) Loss on sale of assets 68 21 Stock-based compensation expense Change in deferred taxes ) ) Changes in working capital items Increase in other assets ) ) Increase (decrease) in other liabilities ) Increase in pension and postretirement benefits Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets Acquisitions, net of cash acquired ) ) Proceeds from sale of investments - Purchases of investments ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Payments on long-term debt ) ) Proceeds from the sale of treasury stock Purchases of treasury stock ) ) Tax benefit of exercised stock options 64 98 Dividends ) ) Distributions to minority interests ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase (decrease) in cash and cash equivalents $ $ ) Non-cash investing and financing activities: Acquisition of equipment under capital lease $ - $ The accompanying notes are an integral part of these consolidated financial statements. 5 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (Dollar amounts in thousands, except per share data) Note 1.Nature of Operations Matthews International Corporation ("Matthews" or the “Company”), founded in 1850 and incorporated in Pennsylvania in 1902, is a designer, manufacturer and marketer principally of memorialization products and brand solutions.Memorialization products consist primarily of bronze memorials and other memorialization products, caskets and cremation equipment for the cemetery and funeral home industries.Brand solutions include graphics imaging products and services, marking products and merchandising solutions. The Company's products and operations are comprised of six business segments:Bronze, Casket, Cremation, Graphics Imaging, Marking Products and Merchandising Solutions.The Bronze segment is a leading manufacturer of cast bronze memorials and other memorialization products, cast and etched architectural products, granite memorials and is a leading builder of mausoleums in the United States.The Casket segment is a leading casket manufacturer and distributor in North America and produces a wide variety of wood and metal caskets.The Cremation segment is a leading designer and manufacturer of cremation equipment and cremation caskets primarily in North America. The Graphics Imaging segment manufactures and provides brand management, printing plates, gravure cylinders, pre-press services and imaging services for the primary packaging and corrugated industries.The Marking Products segment designs, manufactures and distributes a wide range of marking and coding equipment and consumables, and industrial automation products for identifying, tracking and conveying various consumer and industrial products, components and packaging containers.The Merchandising Solutions segment designs and manufactures merchandising displays and systems and provides creative merchandising and marketing solutions services. The Company has manufacturing and marketing facilities in the United States, Mexico, Canada, Europe, Australia and Asia. Note 2.Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information for commercial and industrial companies and the instructions to Form10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for fair presentation have been included.Operating results for the six months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending September 30, 2010. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's Annual Report on Form 10-K for the year ended September30, 2009.The consolidated financial statements include all domestic and foreign subsidiaries in which the Company maintains an ownership interest and has operating control.All intercompany accounts and transactions have beeneliminated. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, Continued (Dollar amounts in thousands, except per share data) Note 3.Fair Value Measurements The Company adopted new guidance issued by the Financial Accounting Standards Board (“FASB”) on fair value measurements as of October 1, 2008 for financial assets and liabilities. This new guidance defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. It establishes a three level fair value hierarchy to prioritize the inputs used in valuations, as defined below: Level 1:Observable inputs that reflect unadjusted quoted prices for identical assets or liabilities in active markets. Level 2:Inputs other than quoted prices included within level 1 that are observable for the asset or liability, either directly or indirectly. Level 3:Unobservable inputs for the asset or liability. As of March 31, 2010, the fair values of the Company’s assets and liabilities measured on a recurring basis are categorized as follows: Level 1 Level 2 Level 3 Total Assets: Short term investments $ - - $ Trading securities - - Total assets at fair value $ - - $ Liabilities: Derivatives (1) - $ - $ Total liabilities at fair value - $ - $ (1)Interest rate swaps are valued based on observable market swap rates and are classified within Level 2 of the fair value hierarchy. Note 4.Inventories Inventories consisted of the following: March 31, 2010 September 30, 2009 Materials and finished goods $ $ Labor and overhead in process $ $ 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, Continued (Dollar amounts in thousands, except per share data) Note 5.Debt The Company has a domestic Revolving Credit Facility with a syndicate of financial institutions.The maximum amount of borrowings available under the facility is $225,000 and the facility’s maturity is September 2012. Borrowings under the facility bear interest at LIBOR plus a factor ranging from .40% to .80% based on the Company’s leverage ratio.The leverage ratio is defined as net indebtedness divided by EBITDA (earnings before interest, taxes, depreciation and amortization).The Company is required to pay an annual commitment fee ranging from .15% to .25% (based on the Company’s leverage ratio) of the unused portion of the facility.The Revolving Credit Facility requires the Company to maintain certain leverage and interest coverage ratios.A portion of the facility (not to exceed $20,000) is available for the issuance of trade and standby letters of credit.Outstanding borrowings on the Revolving Credit Facility as of March 31, 2010 and September 30, 2009 were $173,000 and $177,500, respectively.The weighted-average interest rate on outstanding borrowings at March 31, 2010 and 2009 was 3.01% and3.92%, respectively. The Company has entered into the following interest rate swaps: Date Initial Amount Fixed Interest Rate Interest Rate Spread at March 31, 2010 Maturity Date September 2007 $ 4.77% .60% September 2012 May 2008 3.72% .60% September 2012 October 2008 3.21% .60% October 2010 October 2008 3.46% .60% October 2011 The interest rate swaps have been designated as cash flow hedges of the future variable interest payments under the Revolving Credit Facility which are considered probable of occurring.Based on the Company’s assessment, all of the critical terms of each of the hedges matched the underlying terms of the hedged debt and related forecasted interest payments, and as such, these hedges were considered highly effective. The fair value of the interest rate swaps reflected an unrealized loss of $5,014 ($3,058 after tax) at March 31, 2010 that is included in shareholders’ equity as part of accumulated other comprehensive income.Assuming market rates remain constant with the rates at March 31, 2010, approximately $1,522 of the $3,058 loss included in accumulated other comprehensive income is expected to be recognized in earnings as an adjustment to interest expense over the next twelve months. On January 1, 2009, the Company adopted guidance issued by the FASB regarding disclosures about derivative instruments and hedging activities.This guidance amends and expands the disclosure requirements of previous guidance to require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit risk-related contingent features in derivative agreements. At March 31, 2010 and September 30, 2009, the interest rate swap contracts were reflected as a liability on the balance sheets.The following derivatives are designated as hedging instruments: Liability Derivatives Balance Sheet Location: March 31, 2010 September 30, 2009 Current liabilities: Other current liabilities $ $ Long-term liabilities: Other accrued liabilities and deferred revenue Total derivatives $ $ 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The loss recognized on derivatives was as follows: Location of Derivatives in Gain or (Loss) Amount of Amount of Cash Flow Recognized in Loss Loss Hedging Income on Recognized in Income Recognized in Income Relationships Derivative on Derivatives on Derivatives Three Months ended March 31, Six Months ended March 31, Interest rate swaps Interest expense $ ) $ ) $ ) $ ) The Company recognized the following losses in accumulated other comprehensive loss (“OCL”): Location of Loss Reclassified Amount of Loss from Reclassified from Amount of Loss Accumulated Accumulated OCL into Derivatives in Recognized in OCL into Income Cash Flow OCL on Derivatives Income (Effective Portion*) Hedging Relationships March 31, 2010 September 30, 2009 (Effective Portion*) March 31, 2010 September 30, 2009 Interest rate swaps $ ) $ ) Interest expense $ ) $ ) *There is no ineffective portion or amount excluded from effectiveness testing. The Company, through certain of its German subsidiaries, has a credit facility with a European bank.The maximum amount of borrowings available under this facility was 25.0 million Euros ($33,773).Outstanding borrowings under the credit facility totaled 15.0 million Euros ($20,264) and 18.0 million Euros ($26,341) at March 31, 2010 andSeptember 30, 2009, respectively.The weighted-average interest rate on outstanding borrowings under this facility at March 31, 2010 and 2009 was 1.58% and 2.93%, respectively. The Company, through its German subsidiary, Saueressig GmbH & Co. KG (“Saueressig”), has several loans with various European banks.Outstanding borrowings under these loans totaled 9.2 million Euros ($12,425) and 10.0 million Euros ($14,717) at March 31, 2010 and September 30, 2009, respectively.The weighted-average interest rate on outstanding borrowings of Saueressig at March 31, 2010 and 2009 was 5.99% and 5.82%, respectively. The Company, through its wholly-owned subsidiary, Matthews International S.p.A., has several loans with various Italian banks.Outstanding borrowings on these loans totaled 10.8 million Euros ($14,549) and 12.2 million Euros ($17,962) at March 31, 2010 and September 30, 2009, respectively.Matthews International S.p.A. also has three lines of credit totaling 8.4 million Euros ($11,307) with the same Italian banks.Outstanding borrowings on these lines were 2.9 million Euros ($3,912) and 2.0 million Euros ($2,855) at March 31, 2010 and September 30, 2009, respectively. 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, Continued (Dollar amounts in thousands, except per share data) Note 5.Debt (continued) The weighted-average interest rate on outstanding Matthews International S.p.A. borrowings at March 31, 2010 and 2009 was 3.66% and 3.82%, respectively. As of March 31, 2010 and September 30, 2009, the fair value of the Company’s long-term debt, including current maturities, was as follows: Carrying Value included in the Balance Sheet Fair Value March 31, 2010 September 30, 2009 March 31, 2010 September 30, 2009 Long-term debt, including current maturities $ Note 6.Share-Based Payments The Company maintains a stock incentive plan (the “1992 Incentive Stock Plan”) that provided for grants of stock options, restricted shares and certain other types of stock-based awards.In February 2008, the Company’s shareholders approved the adoption of a new plan, the 2007 Equity Incentive Plan (the “2007 Plan”), that provides for the grants of stock options, restricted shares, stock-based performance units and certain other types of stock-based awards. Under the 2007 Plan, which has a ten-year term, the maximum number of shares available for grants or awards is an aggregate of 2,200,000. There will be no further grants under the 1992 Incentive Stock Plan.At March 31, 2010, there were1,534,764 shares reserved for future issuance under the 2007 Plan. Both plans are administered by the Compensation Committee of the Board of Directors. The option price for each stock option granted under either plan may not be less than the fair market value of the Company's common stock on the date of grant.Outstanding stock options are generally exercisable in one-third increments upon the attainment of 10%, 33% and 60% appreciation in the market value of the Company’s Class A Common Stock.In addition, options generally vest in one-third increments after three, four and five years, respectively, from the grant date (but, in any event, not until the attainment of the market value thresholds).The options expire on the earlier of ten years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company generally settles employee stock option exercises with treasury shares.With respect to outstanding restricted share grants, generally one-half of the shares vest on the third anniversary of the grant.The remaining one-half of the shares vest in one-third increments upon attainment of 10%, 25% and 40% appreciation in the market value of the Company’s Class A Common Stock. Additionally, beginning in fiscal 2009, restricted shares cannot vest until the first anniversary of the grant date.Unvested restricted shares generally expire on the earlier of five years from the date of grant, upon employment termination, or within specified time limits following voluntary employment termination (with the consent of the Company), retirement or death.The Company issues restricted shares from treasury shares. For the three-month periods ended March 31, 2010 and 2009, total stock-based compensation cost totaled $1,684 and $1,522, respectively.For the six-month periods ended March 31, 2010 and 2009, total stock-based compensation cost totaled $3,293 and $2,858, respectively.The associated future income tax benefit recognized was $656 and $593 for the three-month periods ended March 31, 2010 and 2009, respectively, and $1,284 and $1,115 for the six-month periods ended March 31, 2010 and 2009, respectively. 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, Continued (Dollar amounts in thousands, except per share data) Note 6.Share-Based Payments (continued) For the three-month periods ended March 31, 2010 and 2009, the amount of cash received from the exercise of stock options was $54 and $888, respectively. For the six-month periods ended March 31, 2010 and 2009, the amount of cash received from the exercise of stock options was $726 and $1,143, respectively. In connection with these exercises, the tax benefits realized by the Company were $15 and $153 for the three-month periods ended March 31, 2010 and 2009, respectively, and $151 and $242 for the six-month periods ended March 31, 2010 and 2009, respectively. Changes to restricted stock for the six months ended March 31, 2010 were as follows: Weighted- average grant-date Shares fair value Non-vested at September 30, 2009 $ Granted Vested - - Expired or forfeited ) Non-vested at March 31, 2010 As of March 31, 2010, the total unrecognized compensation cost related to unvested restricted stock was $6,835 and is expected to be recognized over a weighted average period of 1.7 years. The transactions for shares under options for the six months ended March 31, 2010 were as follows: Weighted- Weighted- average Aggregate average remaining intrinsic Shares exercise price contractual term value Outstanding, September 30, 2009 $ Granted - - Exercised ) Expired or forfeited ) Outstanding, March 31, 2010 $ - Exercisable, March 31, 2010 $ The fair value of shares earned during the three-month periods ended March 31, 2010 and 2009 was $86 and $73, respectively, and $3,120 and $2,799 during the six-month periods ended March 31, 2010 and 2009, respectively. The intrinsic value of options (which is the amount by which the stock price exceeded the exercise price of the options on the date of exercise) exercised during the six-month periods ended March 31, 2010 and 2009 was $457and $657, respectively. 11 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS, Continued (Dollar amounts in thousands, except per share data) Note 6.Share-Based Payments (continued) The transactions for non-vested options for the six months ended March 31, 2010 were as follows: Weighted-average grant-date Non-vested shares Shares fair value Non-vested at September 30, 2009 $ Granted - - Vested ) Expired or forfeited ) Non-vested at March 31, 2010 As of March 31, 2010, the total unrecognized compensation cost related to non-vested stock options was approximately $714. This cost is expected to be recognized over a weighted-average period of 1.4 years in accordance with the vesting periods of the options. The fair value of each restricted stock grant is estimated on the date of grant using a binomial lattice valuation model.The following table indicates the assumptions used in estimating fair value of restricted stock for the quarters ended March 31, 2010 and 2009. Six Months Ended March 31, Expected volatility % % Dividend yield .8
